                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 14-14161-GAO

                           PAUL FRASER and DEBORAH FRASER,
                                       Plaintiffs,

                                                v.

PRUDENTIAL INSURANCE AGENCY, LLC, and PRUDENTIAL INSURANCE COMPANY
                   OF AMERICA, a/k/a PRUDENTIAL,
                            Defendants.


                                    OPINION AND ORDER
                                      December 20, 2018

O’TOOLE, D.J.

       The magistrate judge to whom this matter was referred has filed a report and

recommendation (dkt. no. 197) (“R&R”), recommending that the plaintiffs’ requests for summary

judgment and sanctions (dkt. nos. 171, 179, 181) be denied and that Prudential’s Motion for

Summary Judgment (dkt. no. 175) be granted. The plaintiffs filed timely objections to the

recommendation, as well as a response to Prudential’s reply.

       After reviewing the R&R, the parties’ submissions, and the record, I OVERRULE the

plaintiffs’ objections and ADOPT the R&R in its entirety. The Plaintiffs’ objections are meritless.

I agree with the magistrate judge that the policy lapsed in accordance with its terms and that

Prudential properly filed a Form 1099-R as a result.

       I am also in agreement with the magistrate judge on the imposition of sanctions:

Prudential’s request for sanctions is GRANTED insofar as the plaintiffs are hereby enjoined from

filing any further pleadings against Prudential Insurance Company of America or Prudential
Insurance Agency, LLC, relating to this insurance policy or related tax assessment without prior

leave of court, except for the purposes of appealing this judgment.

       Accordingly, the plaintiffs’ requests for summary judgment and sanctions (dkt. nos. 171,

179, 181) are DENIED. Prudential’s Motion for Summary Judgement (dkt. no. 175) is GRANTED

and its request for sanctions is GRANTED as described above. Judgement shall enter for

Prudential.

       It is SO ORDERED.

                                                            /s/ George A. O’Toole, Jr.
                                                            United States District Judge




                                                2
                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


PAUL FRASER and DEBORAH FRASER,                 )
                                                )
                 Plaintiffs,                    )
        v.                                      )                CIVIL ACTION
                                                )                NO. 14-14161-GAO
PRUDENTIAL INSURANCE COMPANY                    )
OF AMERICA, a/k/a PRUDENTIAL,                   )
                                                )
                 Defendant.                     )



                      REPORT AND RECOMMENDATION ON
               PRUDENTIAL’S MOTION FOR SUMMARY JUDGMENT AND
                 PLAINTIFFS’ MOTIONS FOR SUMMARY JUDGMENT

                                           August 28, 2018
DEIN, U.S.M.J.
                                          I. INTRODUCTION

        The Plaintiffs1 originally brought this pro se action against Prudential Insurance

Company of America and Prudential Insurance Agency, LLC alleging those entities wrongfully

cancelled Paul Fraser’s life insurance policy, and fraudulently reported a resulting taxable gain

to the Internal Revenue Service (“IRS”), thereby requiring Paul and Deborah Fraser to defend

against a tax deficiency notice issued by the IRS. This court previously dismissed the action

against Prudential Insurance Agency, LLC. (Docket No. 59). Therefore, the sole remaining


1
  The named Plaintiffs are Paul and Deborah Fraser. The Frasers maintain that George E. Kersey serves
as their New York based attorney and is the assignee of Deborah (see Docket No. 128), but Mr. Kersey
has not been permitted to appear in this court. In connection with the pending motions, no party has
raised the issue of who constitutes the proper plaintiffs. For convenience, the court will refer to Paul
Fraser, Deborah Fraser, and George Kersey collectively as the “Plaintiffs.”
defendant is Prudential Insurance Company of America, and that entity will be referred to

herein as “Prudential.”

       Following the court’s ruling on various dispositive motions, the sole remaining count in

this action is Count IV against Prudential for the alleged improper cancellation of Paul Fraser’s

insurance policy. (See Docket Nos. 53, 59). This matter is presently before the court on Plain-

tiffs’ “Objection to Electronic Order 169 [sic] and Renewed Motion for Summary Judgment”

(“Plaintiffs’ Objection and Renewed Motion”) (Docket No. 171), and Prudential’s “Motion for

Summary Judgment.” (Docket No. 175).

       The Plaintiffs filed an opposition and supplemental opposition to Prudential’s motion, in

which they also seek entry of summary judgment in their favor and imposition of sanctions

against Prudential, as well as default judgments against Prudential and Prudential Insurance

Agency, LLC. (Docket Nos. 179, 181). The court has already ruled numerous times that there is

no basis for a default judgment against Prudential Insurance Agency, LLC since it was dismissed

from this case on November 25, 2015, or against Prudential since it filed a timely answer on

December 9, 2015. (See, e.g., Docket Nos. 31, 48, 61, 67-69, 74, 157). Plaintiffs have proffered

no reason for this court to revisit those rulings. Additionally, at the motion hearing on July 11,

2018, Prudential requested that the court issue sanctions and enjoin Plaintiffs from continuous-

ly filing such motions against them in this court.

       For all the reasons detailed herein, this court recommends to the District Judge to

whom this case is assigned that Prudential’s “Motion for Summary Judgment” (Docket No. 175)

be ALLOWED, and that Plaintiffs’ requests for summary judgment in their favor (Docket Nos.

171, 179, 181) be DENIED. Additionally, this court recommends that Prudential’s request for


                                                [2]
sanctions be GRANTED in that the Plaintiffs be precluded from filing any further pleadings

against Prudential or Prudential Insurance Agency LLC relating to the Policy (as defined herein)

or related tax assessment without prior leave of court, except in connection with an appeal of

the rulings on any of the motions for summary judgment. Finally, this court recommends that

the Plaintiffs’ request for sanctions be DENIED.

                                       II. STATEMENT OF FACTS

                                          Scope of the Record

        The following facts are undisputed unless otherwise indicated. The facts are derived

from “The Prudential Insurance Company’s Statement of Facts” (Docket No. 176) (“DF”) and the

exhibits attached to the Affidavit of Andrew Yonker (“Yonker Aff.”), which is attached as Exhibit

A to “Defendant The Prudential Insurance Company’s Motion for Summary Judgment” (Docket

No. 175) (“Def. Ex. __”).2 Although Plaintiffs aver that the statements made by Prudential are

“completely false” (see Docket No. 179), they cite no contrary evidence. Plaintiffs did not

submit a counterstatement of facts nor did they dispute Prudential’s Statement of Facts. As a

result, Prudential’s facts are deemed admitted pursuant to Local Rule 56.1.

        In court during oral argument on those motions, Mr. Fraser submitted additional

documents in support of his contention that he paid the overdue premium and that, as a result,

his policy did not lapse. In addition, at this court’s request, Prudential provided the court with

relevant tax court filings that were referred to by Mr. Fraser. Prudential objected to the court’s



2
  The exhibit submitted by Prudential as Def. Ex. 3 did not contain the language quoted in DF ¶ 15. The
court required Prudential to supplement its filing if the records existed. (Docket No. 193). In response
to this order, Prudential filed a “Notice of Filing” attaching Def. Ex. A-7 and A-8, which correspond to the
information contained in DF ¶ 15 (Docket No. 194).

                                                    [3]
consideration of these documents as not being properly filed. While the court agrees that they

were not properly or timely filed, the documents are not in dispute and they form the basis of

the claims at issue here. In order to fully address the outstanding issues, the documents have

been considered by this court. This court has herewith filed the tax court decision and the

government’s pre-trial memorandum in the tax court provided by Prudential at the court’s

request as Docket No. 195, and the following documents provided by Mr. Fraser as Docket No.

196: a check dated June 15, 2010 (redacted), a letter dated July 6, 2010, a letter dated July 7,

2010, a letter dated October 4, 2010, and a letter dated February 2, 2011.

                                      Overview of the Policy

         Prudential issued Paul Fraser a whole life insurance policy (the “Policy”) on October 1,

1991 with a face value of $500,000, insuring his life. (DF ¶ 3; Yonker Aff. ¶ 1). Deborah Fraser

is the named beneficiary of the Policy. (DF ¶ 2). Under the Policy, Mr. Fraser was obligated to

make premium payments of $525 on the first day of every month to keep the Policy in force.

(Id. ¶¶ 4-6). If a premium was not paid by its due date, the Policy granted thirty-one days of

grace (the “Grace Period”), which kept the Policy in force during those days. (Id. ¶ 7). If the

premium was not paid before the Grace Period ended, the Policy provided that it “will end and

have no value, except as [Prudential] state[s] under Contract Value Options.” (Id.; Def. Ex. A-1

at 6).

         If the Policy ended, the Policy provided that the net cash value would be used to provide

extended term insurance, which provided a different type of insurance using the cash value of

the Policy. (DF ¶ 11; Def. Ex. A-1 at 8). The Policy did not contain a provision that states the

cash value of the Policy automatically applies to past due premium payments. (DF ¶ 12). Mr.


                                                 [4]
Fraser would be able to reinstate his Policy after the Grace Period, but only after certain condi-

tions were met, including an obligation that he “give [Prudential] any facts we need to satisfy us

that the Insured is insurable for the contract” and “any contract debt . . . must be restored or

paid back.” (Id. ¶ 8).

        The Policy allowed Mr. Fraser to borrow against the cash value of the Policy, thereby

reducing the net cash value of the Policy. (Id. ¶ 10). Mr. Fraser did, in fact, routinely exercise

his right to borrow against the cash value of the policy. (Id. ¶ 13). The loan requests Mr. Fraser

completed provided that there might be tax consequences if the Policy ended. (Id. ¶ 15; Def.

Ex. A-8). The Loan Request Form Mr. Fraser completed in 1998 provided that he understood

“that there may be tax implications on the request(s) and that the request(s) (including tax

reporting and income tax withholding) cannot be reversed once processed (because Prudential

may not give legal or tax advice, you may want to consult your tax advisor)[.]” (Id. ¶ 15; Def. Ex.

A-7).

        Finally, according to Prudential, in the event the Policy ended, Prudential was obligated

to report both to the policyholder and the IRS on Form 1099-R any loan amount that was

outstanding on the Policy to the extent that it excluded the total premiums paid to the Policy.

(DF ¶ 30).3

                         Failure to Pay Premium and Issuance of Form 1099-R

        On April 1, 2010, Mr. Fraser did not pay his $525 monthly premium. (Id. ¶ 16). As a

result, the Policy entered into the Grace Period. (Id. ¶ 17). The Grace Period expired on May 2,



3
  This understanding was confirmed by the IRS in its pretrial memorandum filed with the tax court in
response to Mr. Fraser’s petition. A copy has been included by the court in Docket No. 195.

                                                  [5]
2010. (Id.). On May 10, 2010, Prudential sent Mr. Fraser a notice (the “May 10 Letter”)

informing Mr. Fraser that the Policy had “lapsed” because Prudential had not received his

monthly premium payment on April 1, 2010.4 (Id. ¶ 18; Def. Ex. A-4). As explained in the May

10 Letter:

              We’re concerned because we haven’t received your monthly premium
              payment that was due on April 1, 2010. As a result, your policy [number]
              lapsed on May 2, 2010. But don’t worry, if you act quickly you can still
              reinstate your policy without having to answer any health questions.
                                                    ...
              To reinstate your policy, just mail the attached payment coupon and a check
              made payable to Prudential for $1,050.00. This represents the past due
              payment for April plus the May payment now due. Please note that we must
              receive your payment by June 2, 2010 (be sure to mail your payment so that
              we receive it on time).

(Def. Ex. A-4 (emphasis in original)).

        It is undisputed that Mr. Fraser did not make any payment prior to June 2, 2010.

Rather, he points to a check he says he mailed to Prudential dated June 15, 2010 in the amount

of $1,575.00, which he contends should have eliminated all of his tax liabilities. For the reasons

detailed below, this court finds this argument unpersuasive.

        Following Mr. Fraser’s nonpayment on June 2, 2010, Prudential sent a “Notice of Lapse”

letter dated June 3, 2010 that stated the Policy had lapsed because “we have not received the

premium due on April 1, 2010.” (Def. Ex. A-5). Therein, Mr. Fraser was informed that he would




4
  Mr. Fraser does not deny receiving any of the correspondence from Prudential. In 2010, all notices to
insureds were created and sent electronically to Prudential’s third party vendor, Millville. (DF ¶ 19).
Millville prepared the notices for mailing and delivery via the United States Postal Service. (Id.). This
process was used for all notices, including those sent to Mr. Fraser. (Id. ¶ 20).

                                                   [6]
have to obtain and complete an application and needed to request a quote of the amount he

would need to submit to reinstate the Policy. (Id.).

       As detailed more fully below, Prudential sent a “Lapse-Final Notice” dated July 6, 2010

to Mr. Fraser’s home address. (Id. ¶ 31; Def. Ex. A-6). Therein, Prudential confirmed that the

Policy had lapsed because it had not received the premium due on April 1, 2010. (Id.).

Prudential asserts that July 6, 2010 was the “lapse processing date.” (DF ¶ 28). The lapse

processing date is ninety days from the “paid to date” of the Policy and is the date that the

administrative system processed the lapse for tax purposes. (Id.). On the lapse processing

date, Prudential’s system uses the “paid to date” and the “lapse date” to calculate the taxable

amount. (Id.). For Mr. Fraser’s Policy, the “paid to date” was April 1, 2010 and the “lapse date”

was May 2, 2010. (Id. ¶ 29). As stated in the July 6, 2010 letter, “any loan amount that is out-

standing on your contract at the time of lapse is taxable based on how much it exceeds the

total premiums paid into the [P]olicy. We are required to report this information to both you

and the Internal Revenue Service (IRS) on Form 1099-R.” (Def. Ex. A-6).

       When the Policy “lapsed” on May 2, 2010 for nonpayment of premium, there was an

outstanding loan secured by the Policy’s cash value. (DF ¶ 32). Prudential applied the cash

value to repay the outstanding loan balance, including any interest. (Id. ¶ 33). The amount

used to repay the loan was treated as an amount Mr. Fraser received and was taxable to the

extent it exceeded the total premiums paid on the Policy. (Id. ¶ 34). At the time of the lapse,

the Policy loan plus interest totaled $82,987.12. (Id. ¶ 35). The total premium paid was

$66,669.61. (Id.). Prudential issued a Form 1099-R for the Policy for tax year 2010, reporting a




                                               [7]
taxable gain to Mr. Fraser of $16,317.51. (Id.).5 While Mr. Fraser does not challenge Pruden-

tial’s calculations, he does challenge Prudential’s contention that the Policy had lapsed.

        As noted supra, Mr. Fraser sent a check to Prudential dated June 15, 2010 in the amount

of $1,575.00. (Docket No. 196). According to an affidavit filed by Mr. Fraser, “Prudential

waited until early July to deposit the payment[.]” (Docket No. 169 at Ex. 1, ¶ 6). As noted

above, Prudential sent a “Lapse-Final Notice” dated July 6, 2010, which Mr. Fraser admits

receiving. (Def. Ex. A-6). The letter informed Mr. Fraser that the Policy had lapsed for failure to

make the April 1, 2010 payment, and that, unless instructed otherwise, Prudential would, in

accordance with the contract, continue to provide extended term insurance, i.e., a different

coverage. (Id.). As further explained in the letter:

              Please be aware that any loan amount that is outstanding on your contract at
              the time of lapse is taxable based on how much it exceeds the total premium
              paid into the [P]olicy. We are required to report this information to both you
              and the Internal Revenue Service (IRS) on Form 1099-R. Reinstating your
              contract will not eliminate these tax reporting requirements. Because each
              situation is unique, we would suggest that you contact your tax advisor with
              any questions related to this taxable event.

(Id. (emphasis added)).

        In a letter dated July 7, 2010, on which Mr. Fraser relies, Prudential confirmed that it

had received his payment of $1,575.00 but stated that it was not processing the payment

because the policy had lapsed. (Docket No. 196). Prudential wrote further, “[i]n order to

consider your request for reinstatement, we require an additional premium payment of

$525.00, along with a fully completed Application for Reinstatement.” (Id.). Mr. Fraser


5
  This apparently led to a tax assessment of $2,541.00 per Mr. Fraser’s petition to the IRS. Due to the
confidential nature of the information contained therein, this court has not filed a copy of the petition,
which Prudential had provided at this court’s request.

                                                    [8]
apparently paid the additional amount and filled out the application, and Prudential reinstated

the Policy on or around September 24, 2010, as it notified Mr. Fraser by letter dated October 4,

2010. (Docket No. 196).

         Mr. Fraser requested that Prudential reverse the Form 1099-R. Prudential believed that

it was unable to do so for the reasons it explained fully in a letter dated February 2, 2011.

(Docket No. 196). As Prudential wrote in part in an explanation relevant to the instant

litigation:

               Please be aware that even though you reinstated the policy by paying the
               past-due premiums, under Internal Revenue Service (IRS) rules, the taxable
               gain resulting from the lapse in 2010 is still reportable. Additionally, upon
               reinstatement, any outstanding loan value was restored to its original
               condition. The taxable gain reported as a result of the lapse was then
               added to the cost basis so that it will not be reported as gain in the future.

(Id.).

         The IRS issued a notice of deficiency to Mr. Fraser. He challenged it and requested a

trial. In a decision dated January 28, 2014, the United States Tax Court ruled that “[p]ursuant to

the agreement of the parties in this case,” it was ordered and decided “[t]hat there is no

deficiency in income tax due from, nor overpayment due to, petitioners for the taxable year

2010.” (Docket No. 195). Thus, there was no decision addressing the merits of Mr. Fraser’s

claims. This litigation followed.

         Additional factual details relevant to this court’s analysis are described below where

appropriate.

                                     III. STANDARD OF REVIEW

         “The role of summary judgment is ‘to pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.’” PC Interiors, Ltd. v. J. Tucci Constr. Co.,

                                                  [9]
794 F. Supp. 2d 274, 275 (D. Mass. 2011) (quoting Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822

(1st Cir. 1991)). The burden is upon the moving party to show, based upon the discovery and

disclosure materials on file, and any affidavits, “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[A]n issue is ‘genuine’ if it ‘may reasonably be resolved in favor of either party.’” Vineberg v.

Bissonnette, 548 F.3d 50, 56 (1st Cir. 2008) (quoting Garside v. Osco Drug, Inc., 895 F.2d 46, 48

(1st Cir. 1990)). “A fact is ‘material’ only if it possesses the capacity to sway the outcome of the

litigation under the applicable law.” Id. (internal quotation marks and citation omitted).

       “Once the moving party has satisfied its burden, the burden shifts to the non-moving

party to set forth specific facts showing that there is a genuine, triable issue.” PC Interiors, Ltd.,

794 F. Supp. 2d at 275. The opposing party can avoid summary judgment only by providing

properly supported evidence of disputed material facts. LeBlanc v. Great Am. Ins. Co., 6 F.3d

836, 841-42 (1st Cir. 1993). Accordingly, “the nonmoving party ‘may not rest upon mere

allegation or denials of his pleading[,]’” but must set forth specific facts showing that there is a

genuine issue for trial. Id. (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256, 106 S. Ct.

2505, 2514, 91 L. Ed. 2d 202 (1986)). The court affords “no evidentiary weight to conclusory

allegations, empty rhetoric, unsupported speculation, or evidence which, in the aggregate, is

less than significantly probative.” Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd’s of

London, 637 F.3d 53, 56 (1st Cir. 2011) (internal quotation marks and citation omitted). Rather,

“[w]here, as here, the nonmovant bears the burden of proof on the dispositive issue, it must

point to ‘competent evidence’ and ‘specific facts’ to stave off summary judgment.” Id. (citation

omitted).


                                                 [10]
       “Cross-motions for summary judgment do not alter the basic Rule 56 standard, but

rather simply require [the court] to determine whether either of the parties deserves judgment

as a matter of law on facts that are not disputed.” Adria Int’l Group, Inc. v. Ferre Dev., Inc., 241

F.3d 103, 107 (1st Cir. 2001). “When facing cross-motions for summary judgment, a court must

rule on each motion independently, deciding in each instance whether the moving party has

met its burden under Rule 56.” Peck v. City of Boston, 750 F. Supp. 2d 308, 312 (D. Mass. 2010)

(quoting Dan Barclay, Inc. v. Stewart & Stevenson Servs., Inc., 761 F. Supp. 194, 197-98 (D.

Mass. 1991)).

                                         IV. DISCUSSION

       A.       Plaintiffs’ Requests for Summary Judgment

       Plaintiffs allege that statements made by Prudential are false and, thus, request the

entry of summary judgment in their favor. Local Rule 56.1, which governs cases filed in the

United States District Court for the District of Massachusetts, contains express requirements for

summary judgment motions. As Local Rule 56.1 provides in relevant part, “[m]otions for

summary judgment shall include a concise statement of the material facts of record[.]” In the

instant case, Plaintiffs have not provided a concise statement of material facts, and they have

not sufficiently supported their allegations with references to materials in the record. Their

failure to do so “constitutes grounds for denial of the motion.” Id.

       Even acknowledging that the Plaintiffs are pro se (although George Kersey has practiced

law in the past), they are not excused from satisfying the requirements of Federal Rule of Civil

Procedure 56 or Local Rule 56.1. Courts “have consistently held that a litigant’s ‘pro se status

does not absolve him from compliance with the Federal Rules of Civil Procedure.’” FDIC v.


                                                [11]
Anchor Props., 13 F.3d 27, 31 (1st Cir. 1994) (quoting United States v. Heller, 957 F.2d 26, 31

(1st Cir. 1992)). “This applies with equal force to a district court’s procedural rules.” Id. Accord

Linehan v. Harvard Univ., 29 F.3d 619 (table), 1994 WL 249763 (1st Cir. June 9, 1994) (per

curiam).

       Failure to comply with the filing requirements for a Rule 56 motion in the instant case is

not a mere technicality. The Plaintiffs’ oppositions and requests for summary judgment in their

favor are replete with conclusory allegations of wrongdoing without a sufficient explanation of

the underlying facts. They also make pronouncements of law without citation. Moreover,

Plaintiffs added new exhibits to the summary judgment record at the hearing on July 11, 2018.

This presentation makes it virtually impossible for Prudential to respond. For these procedural

reasons, this court recommends that the Plaintiffs’ requests for summary judgment in their

favor (Docket Nos. 179, 181) be denied. Moreover, as detailed below, the record does not

support the Plaintiffs’ basic contention that Mr. Fraser’s Policy did not lapse. Rather, the record

establishes that the Policy did, in fact, end in accordance with its terms, and that Prudential

acted in accordance with the terms of the Policy. Therefore, the Plaintiffs’ requests for

summary judgment should be denied for this reason as well.

       B.      Prudential’s Motion for Summary Judgment

       Prudential moves for summary judgment alleging Plaintiffs have failed to offer sufficient

evidence to show a genuine dispute exists as to Plaintiffs’ sole remaining claim for improper

cancellation of the Policy. While not very clear, Plaintiffs appear to argue that Prudential

improperly cancelled the Policy because a policy with a net cash value cannot lapse, and

because the payment had been made. (See Docket No. 179, ¶¶ 1-3). The undisputed facts


                                                [12]
establish, however, that consistent with the terms of the Policy, Prudential used the net cash

value to purchase extended term insurance, and that Mr. Fraser did not make a timely payment

to prevent his life insurance policy from lapsing.

                             The Policy Could Lapse for Non-Payment

       “The interpretation of an insurance policy is a matter of law.” Certain Interested

Underwriters at Lloyd’s, London v. Stolberg, 680 F.3d 61, 65 (1st Cir. 2012). Interpretation of an

insurance policy “is no different from the interpretation of any other contract, and we must

construe the words of the policy in their usual and ordinary sense.” Hakim v. Mass. Insurers’

Insolvency Fund, 424 Mass. 275, 280, 675 N.E.2d 1161, 1164 (1997). “Ambiguous policy terms

are construed in favor of the insured.” Scottsdale Ins. Co. v. Torres, 561 F.3d 74, 77 (1st Cir.

2009). However, ambiguity does not exist “simply because the parties offer different inter-

pretations of the policy language.” Id.; see also Lumbermens Mut. Cas. Ins. Co. v. Offices

Unlimited, Inc., 419 Mass. 462, 466, 645 N.E.2d 1165, 1168 (1995). In the instant case, the

Policy states:

             We grant 31 days of grace for paying each premium except the first one. If
             a premium has not been paid by its due date, the contract will stay in force
             during its days of grace. If a premium has not been paid when its days of
             grace are over, the contract will end and have no value, except as we state
             under Contract Value Options.

(Def. Ex. A-1 at 6). Although, as Plaintiffs allege, the Policy does not explicitly state the word

“lapse,” it is unambiguous that the contract terminates at the end of the Grace Period.

       Under the Contract Value Options, the Policy provides nonforfeiture benefits in the form

of extended term insurance. (Def. Ex. A-1 at 8). Nowhere in the Policy does it state the cash

value will be applied to past due premium payments. Moreover, the Policy explicitly states that


                                                [13]
the cash value will be used to provide the appropriate length of coverage for the extended term

insurance. (Id.). There is nothing to support the Plaintiffs’ contention that a policy with a net

cash value cannot lapse. Rather, the Policy is quite clear, as were the notices sent to and

received by Mr. Fraser. Mr. Fraser had the opportunity to prevent the Policy from ending by

making the premium payment within the Grace Period, i.e., by May 2, 2010. He failed to do so.

As detailed in the letter of May 10, 2010, he could have reinstated his whole life policy

automatically by paying the amounts owed for April 1, 2010 and May 1, 2010 by no later than

June 2, 2010. He failed to do that as well. Therefore, his Policy lapsed and the net cash value

was used to purchase extended term life insurance. His whole life insurance policy was only

reinstated in September 2010 — after he completed the necessary application and made all the

payments then due. Prudential is entitled to summary judgment on the Plaintiffs’ remaining

claim of improper cancellation of the Policy.

                              The Form 1099-R was Properly Issued

       The record also supports Prudential’s contention that it was obligated to issue Form

1099-R to the IRS once the Policy lapsed, and the subsequent reinstatement of the Policy did

not negate Prudential’s obligations. (See Docket No. 196 (Feb. 2, 2011 letter); see also Docket

No. 195 (government’s pre-trial memorandum)). Prudential was required by federal law to

issue a Form 1099-R because “loans against a life insurance contract’s cash value . . . [have] the

same effect as paying the proceeds directly to the policyholder.” Ledger v. Comm’r, IRS, 102

T.C.M. (CCH) 119 (T.C. 2011), 2011 WL 3299818 at *2 (citations omitted). The Plaintiffs have




                                                [14]
failed to establish that there was anything improper in Prudential’s issuance of the 1099-R

Form.6

                                 The June 15th Check was Untimely

         Finally, the record does not support the Plaintiffs’ claim that the check of June 15, 2010

reinstated the Policy. As detailed above, Mr. Fraser was clearly advised that to prevent the

Policy from lapsing he needed to make the payment by May 2, 2010, which he failed to do.

After the Policy lapsed on May 2, 2010, Mr. Fraser was clearly advised that he could reinstate

the Policy without having to answer any health questions if he paid $1,050.00 by June 2, 2010.

(Def. Ex. A-4). Again, he failed to do so, after which he was clearly informed that in order to

reinstate the Policy he would need to complete an application and obtain a quote and pay the

amount which was then overdue. (Def. Ex. A-5). While Mr. Fraser did send a check in the

amount of $1,575.00, the record indicates that he did not complete the application and pay the

amount then due (which exceeded the amount of his June 15th check) until September 2010.

(Docket No. 196 (Oct. 4, 2010 letter)). The undisputed facts establish that the June 15th check

did not prevent the Policy from lapsing, and did not reinstate the Policy either.




6
  The Plaintiffs’ claims of fraud in connection with the issuance of the 1099-R Form were dismissed at
the motion to dismiss stage as there were no allegations that Prudential either knew of the falsity of its
representations in the Form or acted with the purpose of inducing the Plaintiffs to act in reliance
thereon. (See Docket No. 53). See, e.g., Taylor v. Am. Chemistry Council, 576 F.3d 16, 31 (1st Cir. 2009)
(“To establish a claim for fraud under Massachusetts law, a plaintiff must prove that the defendant
made a false representation of material fact with knowledge of its falsity for the purpose of inducing the
plaintiff to act thereon, and that the plaintiff reasonably relied upon the representation as true and
acted upon it to his damage.” (internal quotation marks and citations omitted)). The summary judgment
record further establishes that Prudential’s issuance of the 1099-R form was consistent with its
understanding of its reporting obligations.

                                                  [15]
       The Plaintiffs seem to contend that the Policy did not lapse before July 6, 2010, the date

of the letter entitled “Lapse-Final Notice.” (Def. Ex. A-6). However, that notice clearly states

that the insurance Policy “has lapsed because we haven’t received the premium due on April 1,

2010.” (Id.). It also explains, as quoted above, that because of the lapse Prudential would be

filing a 1099-R Form. (Id.). There is no basis for the Plaintiff’s contention that the Policy did not

lapse until July 6, 2010. Prudential is entitled to summary judgment for this reason as well.

       C.      Plaintiffs’ Objection and Renewed Motion for Summary Judgment

       On February 2, 2018, in a Report and Recommendation, this court adopted Prudential’s

proposed schedule to file a motion for summary judgment and stated “[i]n their response, the

[P]laintiffs may cross-move for summary judgment.” (Docket No. 157 at 3). Plaintiffs filed an

objection to the Report and Recommendation, an objection to the District Judge’s adoption of

the Report and Recommendation, and a “Corrected Motion for Summary Judgment” (Docket

Nos. 163, 168, 169), which motion was not in accordance with the scheduling order entered by

the court. (Docket No. 161). On April 4, 2018, this court entered an order striking Plaintiffs’

“Corrected Motion” (Docket No. 170), and Plaintiffs filed their Objection and Renewed Motion

on April 23, 2018. (Docket No. 171).

       In their objection to the District Judge’s adoption of the Report and Recommendation,

Plaintiffs cited Mass. Gen. Laws ch. 175, § 110B and asserted that it applies to the Policy.

(Docket No. 168). “Section 110B addresses directly notice requirements in the case of a

termination or lapse of coverage of a noncancellable accident and health insurance policy due

to nonpayment of premiums[.]” Kavanagh v. N.Y. Life Ins. Co., 170 F.3d 253, 256 (1st Cir. 1999).

Section 110B states:


                                                [16]
             No policy of insurance referred to in section one hundred and eight and no
             policy of individual life insurance issued or delivered in the commonwealth,
             except a policy which by its terms is cancellable by the company or is re-
             newable or continuable with its consent, or except a policy the premiums
             for which are payable monthly or at shorter intervals, shall terminate or
             lapse for nonpayment of any premium until the expiration of three months
             from the due date of such premium[.]

Mass. Gen. Laws ch. 175, § 110B (emphasis added).

       It is undisputed that Plaintiffs’ premium payments were due monthly. (DF ¶¶ 4-6). As a

result, the Policy unambiguously falls into the exception created by the statute and past due

premiums in this case are not subject to a three-month grace period. For this reason as well,

Plaintiffs’ requests for summary judgment should be denied.

       D.      The Court’s Authority to Impose Sanctions

       As noted above, the Plaintiffs have renewed their request that Prudential and Prudential

Insurance Agency, LLC be defaulted. (Docket No. 179 at 2-3). There is no merit to the request

for default against the appropriately dismissed defendant, Prudential Insurance Agency, LLC.

Nor have Plaintiffs established any wrongdoing on the part of Prudential which would warrant

an order for default judgment. Moreover, Plaintiffs have been advised that the repetitive,

baseless requests for default may result in sanctions. (See, e.g., Docket Nos. 31, 48, 61, 67-69,

74, 157). At the motion hearing on July 11, 2018, Prudential requested sanctions against Plain-

tiffs. (Tr. at 17-18). Under Federal Rule of Civil Procedure 11, the court may impose sanctions

on an unrepresented party if he submits pleadings for improper purposes or with frivolous or

malicious claims. Fed. R. Civ. P. 11(b)(1); Heller, 957 F.2d at 31 (pro se parties are required to

comply with the Federal Rules of Civil Procedure).




                                                [17]
        A district court has the discretion to manage its own proceedings. See Cok v. Family

Court of R.I., 985 F.2d 32, 34 (1st Cir. 1993). “The law is well established that it is proper and

necessary for an injunction to issue barring a party . . . from filing and processing frivolous and

vexatious lawsuits.” Gordon v. U.S. Dep’t of Justice, 558 F.2d 618, 618 (1st Cir. 1977). Despite

having been informed numerous times in this action that Plaintiffs’ requests for default against

Prudential Insurance Agency, LLC and Prudential could not proceed, Plaintiffs continue to move

for default in this action. Additionally, Plaintiffs failed to follow the Federal Rules of Civil

Procedure and the court’s motion schedule in connection with their repeated requests for

summary judgment. The time has come to end these time consuming, distracting and meritless

motions. Therefore, this court recommends that Prudential’s request for sanctions be allowed

in that the Plaintiffs be precluded from filing any further pleadings against Prudential or

Prudential Insurance Agency LLC relating to the Policy or related tax assessment without prior

leave of court, except in connection with an appeal of the rulings on any of the motions for

summary judgment. Finally, this court recommends that the Plaintiffs’ request for sanctions be

denied.

                                          IV. CONCLUSION

        For all the reasons detailed herein, this court recommends to the District Judge to

whom this case is assigned that Prudential’s “Motion for Summary Judgment” (Docket No. 175)

be ALLOWED, and that Plaintiffs’ Objection and Renewed Motion (Docket No. 171) and

requests for summary judgment in their favor (Docket Nos. 179, 181) be DENIED. Additionally,




                                                 [18]
this court recommends that Prudential’s request for sanctions be ALLOWED as detailed herein

and that Plaintiffs’ request for sanctions be DENIED.7

                                                          / s / Judith Gail Dein
                                                          Judith Gail Dein
                                                          United States Magistrate Judge




7
  The parties are hereby advised that under the provisions of Fed. R. Civ. P. 72 any party who objects to
these proposed findings and recommendations must file a written objection thereto with the Clerk of
this Court within 14 days of the party’s receipt of this Report and Recommendation. The written
objections must specifically identify the portion of the proposed findings, recommendations or report to
which objection is made and the basis for such objections. The parties are further advised that the
United States Court of Appeals for this Circuit has repeatedly indicated that failure to comply with this
Rule shall preclude further appellate review. See Keating v. Sec’y of Health & Human Servs., 848 F.2d
271, 275 (1st Cir. 1988); United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986); Park Motor Mart,
Inc. v. Ford Motor Co., 616 F.2d 603, 604-05 (1st Cir. 1980); United States v. Vega, 678 F.2d 376, 378-79
(1st Cir. 1982); Scott v. Schweiker, 702 F.2d 13, 14 (1st Cir. 1983); see also Thomas v. Arn, 474 U.S. 140,
153-54, 106 S. Ct. 466, 474, 88 L. Ed. 2d 435 (1985). Accord Phinney v. Wentworth Douglas Hosp., 199
F.3d 1, 3-4 (1st Cir. 1999); Henley Drilling Co. v. McGee, 36 F.3d 143, 150-51 (1st Cir. 1994); Santiago v.
Canon U.S.A., Inc., 138 F.3d 1, 4 (1st Cir. 1998).

                                                   [19]
